Citation Nr: 0510202	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  02-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating for right 
knee degenerative changes (also referred to herein simply as 
a "right knee disability"), currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for left 
knee degenerative changes (also referred to herein simply as 
a "left knee disability"), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty service from October 1988 
to June 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefits sought on 
appeal.  

The veteran appeared before the undersigned acting Veterans 
Law Judge by Video Conference hearing in November 2002.  In 
May 2003, the Board remanded this appeal to the RO for 
additional development.  The matter has since been returned 
to the Board for appellate review.  

At the time of the May 2003 remand, the issue on appeal was 
characterized as entitlement to an increased disability 
rating for polyarthralgia, rated as 10 percent disabling.  In 
a subsequent January 2004 rating decision, the RO 
recharacterized the disability into four separate ratings, as 
follows:  10 percent for right ankle synovitis; 10 percent 
for left ankle synovitis; 10 percent for right knee 
degenerative changes; and 10 percent for left knee 
degenerative changes.  Following that decision, in a February 
2004 letter from the veteran, he wrote that he was satisfied 
with the 10 percent ratings assigned for each ankle.  As 
such, the veteran has effectively withdrawn his appeal with 
respect to the claims of entitlement to increased disability 
ratings for his ankles, and the only issues remaining on 
appeal are the claims for increased ratings for the knee 
disabilities.  See 38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  The veteran's right knee degenerative changes are 
productive of symptoms of pain and noncompensable limitation 
of motion.   

2.  The veteran's left knee degenerative changes are 
productive of symptoms of pain and noncompensable limitation 
of motion.   


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected right knee degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2004). 

2.  The schedular criteria for a disability rating in excess 
of 10 percent for service-connected left knee degenerative 
changes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2004); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected left and right knee disabilities is greater than 
the assigned disability ratings reflect.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which allows for ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2004); 38 C.F.R. 4.1 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  In addition, the evaluation of the same 
disability under various diagnoses, and the evaluation of the 
same manifestations under different diagnoses, are to be 
avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional loss due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  As the veteran's claim also 
involves arthritis, the provisions of 38 C.F.R. § 4.59 have 
also been considered.

In an August 1996 rating decision, the veteran was initially 
granted service connection for polyarthralgia and assigned a 
10 percent disability rating, effective from June 7, 1996.  
In January 2004, the RO rendered a rating decision that 
discontinued the 10 percent disability rating for 
polyarthralgia, but separately rated each knee as 10 percent 
disabling.

Private medical records reveal that the veteran underwent 
arthroscopy, synovectomy, and chondroplasty of both knees in 
March 2000.

A July 2000 private clinical record notes that the veteran's 
knees were improving status post surgery.  Range of motion 
was good, and his quad size was improving even though he 
still had some atrophy.  There was slight effusion in the 
left knee.  He was permitted to return to modified work.

An April 2002 VA orthopedic examination report recites the 
veteran's history and complaints of pain and swelling of the 
knees.  The veteran complained of pain in the knees, and 
reported that he treated the pain with 800 milligrams of 
Motrin, ice and rest.  He denied any "giving way" or 
locking of his knee joint, or any erythema or warmth.  
Physical examination of the knees revealed no obvious 
swelling, erythema, or increased warmth, but there was mild 
crepitus bilaterally.  Bilaterally, anterior and posterior 
drawer test was negative, there was good patella mobility, 
and there was no tenderness to palpation.  Range of motion 
for both knees was the same, from zero degrees extension to 
125 degrees flexion.  The diagnosis was status post 
arthroscopic surgery of both knees, with residual pain.  The 
examiner opined that "[i]t is at least as likely as not that 
[the veteran's] present knee condition is due to the knee 
condition for which he is service-connected."  
Contemporaneous X-ray reports of both knees were normal, with 
negative findings for swelling and effusion. 

In November 2002, the veteran was seen by a private 
physician, B.K.H., D.O. for pain in the knees.  Dr. B.K.H. 
noted that the veteran had been working for the police and 
fire departments.  There was good range of motion, and there 
was no atrophy, erythema, edema, or crepitus.  The assessment 
was degenerative joint disease of the knees.  

A July 2003 VA orthopedic examination report notes that the 
veteran's claims file was reviewed and recites the veteran's 
history and complaints.  The examiner commented that prior to 
his knee surgery, the veteran had constant pain, but that now 
he only has pain with excessive use of the legs and that he 
complains of intermittent swelling.  The examiner observed 
that the veteran had some limitation of motion, particularly 
in squatting and full knee bends, which were difficult and 
painful when performed.  The examiner noted the veteran's 
complaints of crepitating knee noises from time to time, but 
indicated that this was not "locking" of the knee in the 
"full sense."  Range of motion for both knees was from zero 
degrees extension to 135 degrees flexion.  Examination for 
cruciate and collateral ligament pathology was negative.  The 
diagnosis was patellofemoral syndrome, chondromalacia, 
bilaterally.  A contemporaneous radiology report of the right 
knee revealed minimal, early osteoarthritic change.  A 
contemporaneous radiology report of the left knee revealed 
minimal, early osteoarthritic change of the patellofemoral 
joint.

In analyzing the evidence in conjunction with the applicable 
Federal regulations, the veteran's service-connected right 
and left knee disabilities are rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, which provides the rating criteria for 
evaluating degenerative arthritis.  Under this regulation, 
the knee joint is rated under the appropriate Diagnostic 
Codes for rating limitation of motion of the knee.  In so 
doing, the Board first notes that, pursuant to 38 C.F.R. 
§ 4.71a, Plate II, normal range of motion of the knee is from 
zero degrees of extension to 140 degrees of flexion.  
Diagnostic Code 5260 provides a noncompensable evaluation for 
limitation of flexion of the knee to 60 degrees.  With 
flexion limited to 45 degrees, a 10 percent evaluation is 
provided.  Diagnostic Code 5261 provides for a noncompensable 
evaluation for limitation of extension of the leg to 5 
degrees.  With extension limited to 10 degrees, a 10 percent 
evaluation is provided.  In the present case, the Board notes 
that the medical evidence of record shows that range of 
motion for both knees has never been limited to range of 
motion measurements that are compensable.  In April 2002, a 
VA examination report measured the veteran's range of motion 
for both knees to be from zero degrees extension to 125 
degrees flexion.  At the July 2003 VA examination, range of 
motion was from zero degrees of extension to 135 degrees of 
extension.  While these measurements reveal some limitation 
of motion, such limitation of motion is noncompensable, 
precluding the assignment of higher ratings under Diagnostic 
Codes 5261 and 5262. 

Nevertheless, Diagnostic Code 5003 provides that when 
limitation of motion is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  As the veteran has noncompensable 
limitation of motion in both knees, he is entitled to a 10 
percent disability rating to be assigned for each knee, to be 
combined, not added.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  As the veteran is currently receiving a 10 percent 
disability rating for each knee, there is no basis for a 
higher disability rating under Diagnostic Code 5003.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5257 5258, and 5262, as they are relevant to the 
veteran's disability and provide for an evaluation higher 
than 10 percent for each knee.  However, none of these 
Diagnostic Codes are applicable because the medical evidence 
does not show that the veteran's knees manifest the 
following:  ankylosis; subluxation or lateral instability; 
semilunar dislocated cartilage with frequent episodes of 
locking or effusion; or impairment of the tibia or fibula 
accompanied by nonunion or malunion.

While the veteran contends that aside from "continuous 
pain," he experiences "locking" of the knees and 
occasionally has a "loss of balance due to loss of strength 
or 'giving out,'" there is no objective medical evidence of 
instability, subluxation, or locking.  Indeed, the July 2003 
examination report noted that there was no pathology 
affecting the ligaments of the knees.  Under the 
circumstances, the Board finds no objective medical evidence 
to provide the basis for separate 10 percent ratings for each 
knee due to instability in accordance with VAOPGCPREC 9-98.  

In regard to the veteran's complaints of continuous pain, the 
Board acknowledges that where functional loss may be affected 
by pain on motion, weakness, excess fatigability, or 
incoordination, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
must be considered in addition to the schedular criteria.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  Moreover, 
as the veteran suffers from arthritis of the left knee, 
38 C.F.R. § 4.59 must also be considered.  Although there is 
evidence of painful movement causing instances of functional 
impairment, the assigned 10 percent ratings take into account 
all of the relevant clinical findings that have been 
reported.  Overall, the objective medical evidence simply 
does not show that the veteran's pain causes functional 
impairment of the knees to a degree that warrants higher 
evaluations than the assigned 10 percent ratings.  The Board 
also notes that there is no evidence to suggest that 
weakness, excess fatigability, or incoordination of the knees 
are responsible for any symptomatology that is not 
encompassed by the assigned 10 percent ratings. 

Consideration has also been given to providing the veteran a 
higher rating for his service connected disabilities of the 
knees on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1).  The Board emphasizes that the Schedule for 
Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2003) 
is not applicable under the circumstances.  Indeed, the Board 
notes that recent evidence in the record indicates that the 
veteran was employed by the police department and fire 
department, and his only hospitalization occurred at the time 
of his knee surgery in March 2000.

In deciding this appeal, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted on November 
9, 2000.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004).  Among other things, the VCAA amended 38 U.S.C.A. 
§ 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  Under 38 U.S.C.A. 
§ 5103A, the VCAA codified VA's duty to assist, and provides 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA are found in 38 C.F.R. 
§ 3.159.  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that (1) the VCAA applies to cases 
pending before VA on November 9, 2000, the date of VCAA's 
enactment, even if the initial AOJ decision was issued prior 
to that date, and (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice, and proper subsequent 
VA process.  Id. at 120.  

As was noted in the Introduction to this decision, this case 
was remanded by the Board to the RO in May 2003 for the 
purpose of providing the veteran with notice consistent with 
the VCAA.  Prior to remanding this case to the RO and under 
regulations extant at that time, the Board provided the 
veteran with a detailed letter in February 2003 explaining 
all of his VCAA rights and obligations, and providing him 
with copies of regulations applicable to his claim, including 
the regulations pertinent to rating knee disabilities.  Since 
issuance of the remand, the RO also provided the veteran with 
a letter, dated in May 2003, which also notified the veteran 
of all the details of his rights and obligations under the 
VCAA.  Although these notices were sent after the initial RO 
decision was rendered for the claims on appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the pre-VCAA adjudications was harmless 
error.  While the notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claims on 
appeal, the notice was provided by the AOJ in compliance with 
the Board's May 2003 Remand, and the content of the notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which is explained in more detail 
below.  After the VCAA notice was provided, the veteran 
submitted additional evidence, and the case was readjudicated 
and a Supplemental Statement of the Case (SSOC) was issued in 
January 2004, which resulted in an increase in the veteran's 
disability rating.

As such, the Board finds that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Statements provided by the veteran in February 2004 and by 
his accredited representative in February and March 2004 do 
not indicate that there is any further information to submit 
in support of his appeal, and it is not prejudicial to 
proceed with adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is 
not prejudice to the appellant).  

In terms of the content of the VCAA notice, the Court's 
decision in Pelegrini II held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002) will 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  Additionally, as indicated in 38 C.F.R. 
§ 3.159(b)(1), proper VCAA notice must also include a 
statement in which VA requests "that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim."  Pelegrini II, 18 Vet. App. 120-21.

In this case, the February 2003 letter requested that the 
veteran send VA copies of any relevant evidence he had in his 
possession.  Moreover, the May 2003 letter requested that the 
veteran identify any VA or private medical records, not 
already of record, which show treatment for polyarthralgia 
since the veteran's discharge from service.  Collectively, 
the notices provided to the veteran are in compliance with 
38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
veteran was fully notified of the need to provide VA with any 
evidence pertaining to his claims, and/or to give VA enough 
information about records so that VA could assist him in 
obtaining them.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The veteran was provided with the relevant laws and 
regulations governing claims for increased ratings in the 
July 2002 Statement of the Case.  The VCAA notice letters and 
subsequent SSOC also explained to the veteran what the 
evidence must show to establish entitlement to an increased 
rating.  In short, the Board is satisfied that the veteran 
was put on notice as to the evidence needed to substantiate 
his claims, including what evidence he should supply, and 
what evidence VA would assist in obtaining.  See 38 U.S.C.A. 
§ 5103.  

The Board also finds that VA fully complied with the duty to 
assist the veteran obtain evidence to substantiate his claim.  
Throughout this appeal, VA has assisted the veteran in 
obtaining relevant evidence.  The record contains the 
veteran's private treatment records and VA medical records, 
including examinations which VA procured.  The veteran also 
testified at a November 2002 hearing before the undersigned 
acting Veterans Law Judge, via video teleconferencing 
techniques.  As is clearly documented in the record, attempts 
have been made to secure all relevant records identified by 
the veteran, and the Board is unaware of any additional 
evidence that should be obtained prior to proceeding with 
this appeal.  In short, the Board finds that the duty to 
assist the veteran has been satisfied in this case.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claim on appeal, and that no further action 
is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  


ORDER

A disability rating in excess of 10 percent for service-
connected right knee degenerative changes is denied.

A disability rating in excess of 10 percent for service-
connected left knee degenerative changes is denied.



	                        
____________________________________________
	L. H. ESKENAZI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


